Title: From Alexander Hamilton to Andrew G. Fraunces, 3 August 1793
From: Hamilton, Alexander
To: Fraunces, Andrew G.



Philadelphia, August 3, 1793.
Sir,
Your letter of yesterday I received last night. The contents of it surprize me. Could you imagine that the menace of an appeal to the people, would induce me to swerve from what I thought my public duty?

If you believe that it will be of any advantage to you, I have no objection to your making it, whenever you think proper.
The President has put into my hands your letter, in order that I may give him information upon the subject of it. This will be done as soon as more urgent official concerns will permit; and his decision will of course govern me.
I do not think it proper to notice to you any thing in that letter, except the part by which you seem to insinuate, that some sinister motives, known only to a few, have produced my refusal to pay for the present, the warrants. If this be your meaning, it is incumbent upon you, and I call upon you to declare what those motives are, and the evidence you have of them.
I am, Sir, your humble servant,

Alexander Hamilton.
Mr. Andrew G. Fraunces,(to be left with his Father, at the Presidents’.)

